We have examined the transcript as requested by appellant in order to verify the adjourning date of the trial term of court, as well as the date upon which appellant's motion for new trial was overruled and notice of appeal given.
We regret that the result of our investigation still leaves us of opinion that the statement of facts may not be considered. Article 760, C. C. P. (1925) is binding upon this court and may not be ignored by us.
The motion for rehearing is overruled.
Overruled. *Page 265